DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered.

Amendment(s) and Claim Status
In the Amendment filed February 25, 2022, claims 8, 13 and 18 were amended to further detail dependency and active functions allocated to housing memory; claims 23-25 were added; and claims 1-25 have been presented for further consideration.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Greg Schlenz on May 25, 2022.

Claims 1-7, 10-11, 13-15, 17 and 25 of the application have been amended as follows: 
1. (Cancelled)
2. (Cancelled) 
3. (Cancelled) 
4. (Cancelled) 
5. (Cancelled) 

6. (Currently Amended)  An activity monitoring system comprising: 
an electronic module;
a housing configured to be attached to an article of athletic apparel, the housing comprising retaining structure removably engaging the electronic module and an interface having a plurality of electrical contacts configured for electrical connection with the electronic module when the electronic module is removably engaged with the housing;
an identification memory attached to the housing and connected to one of the electrical contacts of the housing, the identification memory configured to provide identifying information to the electronic module when the electronic module is removably engaged with the housing and connected with the interface, wherein the identifying information identifies a location of the housing on a user’s body when the user is wearing the article of apparel to which the housing is configured to be attached;
wherein the electronic module comprises:
a module interface connected to the interface of the housing;
a non-transitory computer-readable medium that contains multiple algorithms for calculating athletic data; and
a processor programmed with computer-executable instructions that when executed cause the processor to perform steps comprising:
(i) receiving the identifying information from the identification memory; and
(ii) selecting an algorithm from multiple algorithms based on the identifying information.
7. (Cancelled)
10. (Currently Amended)  The system of claim 8, wherein thecomputer-executable instructions, when executed, further cause the processor to perform steps comprising:





(iii) receiving sensor data from the sensor; and
(iv) calculating the athletic data based on the sensor data, using the algorithm selected from the multiple algorithms.
11. (Currently Amended)  The system of claim 8, wherein thecomputer-executable instructions, when executed, further cause the processor to perform steps comprising:




[(iii)  receiving sensor data from the sensor, wherein the sensor data reflects movement of the user; and
[(iv) identifying an activity in which the user is engaging based on the identifying information and the sensor data.
13. (Currently Amended)  A computer device configured to be in communication with an identification memory located on a user’s body and a sensor connected to the identification memory and configured to monitor movement of the user, the device comprising:
a receiver that receives identifying information from the identification memory and sensor data from the sensor; and
a processor connected to the receiver and programmed with computer-executable instructions that when executed cause the processor to perform steps comprising:
(i)  receiving the identifying information from the identification memory through the receiver, wherein the identifying information identifies a location of the identification memory on the user’s body;
(ii)  receiving the sensor data from the sensor through the receiver, wherein the sensor data reflects the movement of the user; and
(iii)  identifying a type of activity in which the user is engaging based on the identifying information and the sensor data;
wherein the device is an electronic module configured to be removably engaged with a receptacle attached to the identification memory, and the receiver comprises an interface in communication with the identification memory.
14. (Currently Amended)  The device of claim 17, wherein the device is an electronic module configured to be removably engaged with a first receptacle of the plurality of receptacles, and the receiver comprises an interface in communication with the identification memory of the first receptacle.
15. (Currently Amended)  The device of claim 17, wherein the device is an external device in communication with an electronic module removably engaged with a first receptacle of the plurality of receptacles and having an interface in communication with the identification memory of the first receptacle.
17. (Currently Amended)  A computer device configured to be in communication with an identification memory located on a user’s body and a sensor connected to the identification memory and configured to monitor movement of the user, the device comprising:
a receiver that receives identifying information from the identification memory and sensor data from the sensor; and
a processor connected to the receiver and programmed with computer-executable instructions that when executed cause the processor to perform steps comprising:
(i)  receiving the identifying information from the identification memory through the receiver, wherein the identifying information identifies a location of the identification memory on the user’s body;
(ii)  receiving the sensor data from the sensor through the receiver, wherein the sensor data reflects the movement of the user; and
(iii)  identifying a type of activity in which the user is engaging based on the identifying information and the sensor data;
wherein the receiver is further configured for receiving the identifying information from a plurality of receptacles in different locations on the user’s body, each receptacle having an identification memory, and wherein the processor is further configured for identifying the activity of the user based on the identifying information from all the identification memories and the sensor data.
25. (Currently Amended)  The system of claim 6, further comprising a sensor connected to the identification memory and configured to monitor activity of the user, wherein the computer-executable instructions, when executed, cause the processor to perform further steps comprising:



(iii) receiving sensor data from the sensor, wherein the sensor data reflects movement of the user; and
(iv) identifying a type of activity in which the user is engaging based on the identifying information and the sensor data.


Allowable Subject Matter
Claims 6 and 8-25 (renumbered 1-19) are allowed.

The following is an examiner’s statement of reasons for allowance:
While the cited art addresses many of the limitations presented in the instant application, the references either singularly or in combination, fail to explicitly teach or suggest of a system and method consistent with the proposed independent claims 6, 13, 17 and 18, wherein a secured housing/pocket used to store a removable processing module, actively engages with the module by providing detailed [body] location information that distinguishes position characteristics of the housing on a user’s body, further used for identification, control and calculation purposes. 
Dependent claims 8-12, 14-16, and 19-25, being definite, fully enabled, further limiting, and dependent upon the above noted independent claim(s), are likewise persuasive over the prior art for at least the above noted reason(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Molyneux et al., [US 2013/0019694, US 2010/0184563, and US 2021/0234111] focus on a housing/module based system which rely on the passive storage of self-contained sensing modules to determine body positioning and movement, activity tracking relative to coupled modules and provide data for further performance monitoring.  The balance of references cited in the attached PTO Form-892 focus on self-contained electronic modules integrated in passive pockets, enclosures, and module-housings attached to clothing, attire and sport objects, wherein the housings are not actively engaged with the modules, but used as a means for storing smart modules and interfacing with hardwired extension sensors/devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-41054105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kelvin Booker/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119